Case 1:20-cv-00285-JAO-KJM Document 6 Filed 07/23/20 Page 1 of 2             PageID #: 36




                    IN THE UNITED STATES DISTRICT COURT

                               DISTRICT OF HAWAII


 LETICIA LAGERA; SABADO,                        CIVIL NO. 20-00285 JAO-KJM
 FRANCO AND ARUCAN FAMILY;
 JANET IBALE CAMPOS HOWELL,                     ORDER DISMISSING ACTION
                                                WITHOUT PREJUDICE
                Plaintiffs,

        vs.

 USA & 50 STATES,

                Defendants.


              ORDER DISMISSING ACTION WITHOUT PREJUDICE

       On June 23, 2020, Plaintiffs commenced this action without identifying a

 basis for subject matter jurisdiction. The Court issued an Order to Show Cause

 (“OSC”) why the case should not be dismissed without prejudice for lack of

 subject matter jurisdiction. ECF No. 5.

       Courts have an independent obligation to determine whether subject-matter

 jurisdiction exists, even when no party challenges it.” Hertz Corp. v. Friend, 559

 U.S. 77, 94 (2010). Federal courts are presumed to lack subject matter jurisdiction,

 and the plaintiff bears the burden of establishing that subject matter jurisdiction is

 proper. See Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994). If the
Case 1:20-cv-00285-JAO-KJM Document 6 Filed 07/23/20 Page 2 of 2               PageID #: 37




 Court lacks subject matter jurisdiction, an action must be dismissed. See Fed. R.

 Civ. P. 12(h)(3).

       In the OSC, the Court determined that “[n]o matter how liberally construed,

 the Complaint, an unintelligible stream of consciousness lacking identifiable

 claims, does not articulate a discernable basis for jurisdiction.” ECF No. 5 at 2.

 The Court ordered Plaintiffs to file a response identifying the basis or bases for

 jurisdiction by July 20, 2020, and cautioned that their failure to do so would result

 in the dismissal of the action. See id.

       To date, Plaintiffs have not submitted a response. Accordingly, the Court

 finds that Plaintiffs have failed to carry their burden of establishing subject matter

 jurisdiction and the Court DISMISSES the action without prejudice.

       IT IS SO ORDERED.

       DATED:        Honolulu, Hawai‘i, July 23, 2020.




 CIVIL NO. 20-00285 JAO-KJM; Lagera, et al. v. USA, et al.; ORDER DISMISSING ACTION
 WITHOUT PREJUDICE




                                             2
